                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

UNITED STATES OF AMERICA,                          Case No. 8:20-mj-1518-AEP


v.                                                 ☐ Evidentiary
                                                   ☐ Trial
                                                   ☒ Other- Initial Appearance/Preliminary
MUHAMMED MOMTAZ AL-AZHARI                          Hearing




                        DEFENDANT’S EXHIBIT LIST
 Exhibit     Date        Date
 Number    Identified   Admitted                         Description of Exhibit

     1     5/27/2020    5/27/2020   News Article
